      Case 5:20-cv-00135-JAK-KK
Name, Address                              Document
              and Telephone Number of Attorney(s):               21 Filed 07/16/20 Page 1 of 1 Page ID #:124
                                                                                                                CLEAR FORM
Stephen M. Benardo, Esq. (CSB #160239)
15233 Ventura Boulevard, Suite 420
Sherman Oaks, CA 91403
Tel. 818-788-2300; Fax 818-788-2464
steve@benardolaw.com

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER
James Rutherford,
                                                                                   5:20-cv-00135-JAK-KK
                                                Plaintiff(s)
                              v.

Isalda Zuniga, an individual; and Does 1-10, Inclusive,                            MEDIATION REPORT

                                                Defendant(s).

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation
session even if the negotiations continue. If the case later settles with the assistance of the mediator,
the mediator must file a subsequent Report.
1.        ✔   A mediation was held on (date): July 15, 2020                                            .

              A mediation did not take place because the case settled before the session occurred.

2.      The individual parties and their respective trial counsel, designated corporate representatives, and/or
        representatives of the party's insurer:
                ✔   Appeared as required by Civil L.R. 16-15.5(b).
                    Did not appear as required by Civil L.R. 16-15.5(b).
                                Plaintiff or plaintiff's representative failed to appear.
                                Defendant or defendant's representative failed to appear.
                                Other:

3.      Did the case settle?
                    Yes, fully, on                                (date).
                    Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
                    Yes, partially, and further facilitated discussions are not expected.
                    No, and further facilitated discussions are expected. (See No. 4 below.)
                ✔   No, and further facilitated discussions are not expected.
4.      If further facilitated discussions are expected, by what date will you check in with the parties?
                                    .

Dated: July 16, 2020                                                                          /s/
                                                                                   Signature of Mediator
                                                                                   Stephen M. Benardo, Esq.
The Mediator must electronically file original document in CM/                     Name of Mediator (print)
ECF using one of four choices under "Civil => Other Filings =>
ADR/Mediation Documents => Mediation Report (ADR-3)."

ADR-03 (03/17)                                         MEDIATION REPORT                                       Page 1 of 1
